DETAILED ACTION
Claim 23 is rejected under 35 USC § 103.
Claims 1-22 are allowed.
Claims 24-28 are objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al., U.S. PG-Publication No. 2018/0267952 A1, in view of Pagallo et al., U.S. PG-Publication No. 2017/0357632 A1.

Claim 23
	Osborne discloses an electronic device, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors. Osborne discloses a data input system comprising a processor that "uses a plurality of language models, to predict, from each language model, a next item in the sequence of text items." Osborne, ¶ 6.
	Osborne discloses the one or more programs including instructions for: obtaining, from a plurality of received words, a first word context including a first … received word. The system comprises a virtual keyboard used to input text comprising words. Id. at ¶¶ 24-25; 31. The system derives "context weights" using "context text," wherein context text "is any text … which is associated with the data entry" (i.e. a plurality of received words). Context weights are derived "by examining if the context text items are present in the individual language models." Id. at ¶¶ 33-34. The system "computes predicted next words or phrases" from the plurality of models and "context weights are used to weight the relevant predictions." Id. at ¶ 37. In a given example, the user enters the word "hi" (i.e. first received word) and the "context weights are high for English and low for Spanish." Id. at ¶ 40. The English context weights are a "first word context." 
	Osborne discloses obtaining, from the plurality of received words, a second word context corresponding to the first plurality of received words and a second … received word. Continuing with the example, the user continues to enter the word "ch" (i.e. second received word) and the system computes context weights for a Spanish context. Id. The Spanish context weights are a "second word context" reflective of the combined input "hi ch." 
	Osborne discloses determining, based on a plurality of language models, a plurality of current word probabilities, wherein the plurality of current word probabilities are determined using the first word context and the second word context. The system calculates "per term weights to enable linguistic context in which a user chooses to use text items to be taken into account when making predictions," wherein the "per term weights are stored in association with a dynamic model." Id. at ¶¶ 20-22. The system computes "candidate words using a plurality of language models, a dynamic model and per term weights, and sends these to [an] electronic device." Id. at ¶ 27. Returning to the example, the "prediction of 'chica' from the dynamic model … is boosted using the associated per term language weight, since … the dynamic model has learnt … that the linguistic context for 'chica' with this user includes English context." A plurality of word candidates (e.g. there, chica, you) are offered based on the English context weights, Spanish context weights, and the dynamic model. Id. at ¶¶ 40-41. Further, Osborne discloses that the "per term weights" are updated to reflect "a probability of a term given a language model, and the context weights as a probability of the context text items given a language model." Id. at ¶ 54.
	Osborne discloses providing, to the user, an output including a current word prediction based on the plurality of current word probabilities. Osborne discloses that the system "predicts at least one text item in [a] sequence" comprising the current item and "zero, one or more candidate next items in a sequence of text items input by the user and presents these to the user for input to the electronic device." Id. at ¶ 25. The "highest ranking/scoring predictions are selected and offered as candidates for data input." Id. at ¶¶ 38-39.
	Osborne suggests that context is applied to a "plurality of words." See ¶ 20 (text items taken into account when making predictions include a phrase, sentence, or passage). However, the illustrated example cited in Osborne uses single words.
	Osborne does not expressly disclose obtaining a first and second context from a received first plurality of words and received second plurality of words.
	Pagallo discloses obtaining a first and second context from a received first plurality of words and received second plurality of words. Pagallo discloses a "multilingual language modeling system … to provide candidate words based on context information," for use in "auto-completion." Candidate words are provided by determining monolingual probabilities using a monolingual language model and "adjusting (e.g., weighting) each of the monolingual probabilities to provide multilingual probabilities," wherein the monolingual probabilities "are adjusted based on the context information." The multilingual language modeling system "may include a plurality of language models 810, each of which may be a monolingual language model." The context information "may include any number of words of a sentence preceding the current word." Pagallo, ¶¶ 237-240, emphasis added; See Also ¶ 253 (context information may include "words of an input"). A multilingual combination module 820 provides "one or more candidate words (e.g., word predictions) based on the multilingual probabilities." Id. at ¶ 249.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multilingual word prediction using contexts of Osborne to incorporate multilingual word prediction using contexts determined by multiple words as taught by Pagallo. One of ordinary skill in the art would be motivated to integrate using context determined by multiple words into Osborne, with a reasonable expectation of success, in order to adjust probabilities of a next word "based on the relative amount each language is used" (i.e. based on the amount each context is used). See Pagallo, ¶ 250.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art discloses using multiple context-specific models (e.g. language-specific model) for predicting a next word in text input; and then adjusting probability weights for each language-specific model based on a determined context of input text. See Osborne; Pagallo. However, the prior art does not disclose features in regard to computing probabilities in regards to overlapping context (e.g. swapping contexts between multiple language models to compute different probabilities). Accordingly, the primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1, 21, and 22) of the specific steps of: obtaining, from a plurality of received words, a first word context including a first plurality of received words; obtaining, from the plurality of received words, a second word context corresponding to the first plurality of received words and a second plurality of received words; determining, based on a first language model, a first current word probability using the first word context; determining, based on a second language model, a second current word probability using the second word context; determining, based on the second language model, a third current word probability using the first word context; and obtaining a fourth current word probability based on the first current word probability, the second current word probability, and the third current word probability. These limitations in combination with the other elements recited are not found in the prior art of record.
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 24 recites the subject matter deemed allowable in independent claims 1, 21, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 12, 2022